Citation Nr: 1204801	
Decision Date: 02/08/12    Archive Date: 02/16/12	

DOCKET NO.  10-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Service connection for bilateral carpal tunnel syndrome.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from February 2001 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Pittsburgh RO that denied entitlement to the benefit sought.

In a communication dated January 5, 2010, the Veteran indicated that he had moved from the Pittsburgh area to the Atlanta, Georgia, area.  He provided an address and asked that his claims file be relocated to the jurisdiction of the Atlanta RO.  Appropriate action is to be undertaken.  

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

A review of the evidence of record discloses that the most recent medical treatment records in the claims file are dated in 2006.  Movement of the appeal has been interfered with as the appellant has not always timely informed the VA of his current mailing address.

In a communication received at the Pittsburgh RO in January 2010, the Veteran indicated that he had visited the Atlanta, Georgia, VA Medical Center on October 3, 2009.  He reported that the appointment was "concurrent with the Homeless Veterans' Stand Down, and was not completed due to the confusion of the event."  He also stated that he received treatment from St. Joseph's Mercy Care "at the St. Luke's, an outreach location, a homeless medical provider, located in Atlanta."  (The Board notes that internet search reflects there is a Mercy Care Services Clinic at St. Luke's Episcopal Church, 420 Courtland Street, Atlanta, GA, 30308.)

The Board also notes that while a VA general medical examination accorded the Veteran in 2006 reflected there was no medical evidence to support a diagnosis of carpal tunnel syndrome, following a VA outpatient visit in November 2006, it was noted that while conduction tests were normal, the Veteran's symptoms were suggestive of "focal nerve irritation..."  There were findings said to be indicative of carpal tunnel syndrome during service, although it is not clear that testing sufficient to support the finding was undertaken.  In view of the need for further development, additional examination will be undertaken.

The Board is aware that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether the records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the foregoing, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all VA treatment records dated since 2006.  Of particular interest are any records at the VA Medical Center in Atlanta, Georgia, especially one dated October 3, 2009.

2.  The Veteran should be contacted and asked to provide the names and addresses of all VA, private, or other Government health-care providers and treatment centers where he has been treated for symptoms associated with carpal tunnel syndrome since service.  After securing the necessary release or releases, VA should attempt to obtain any such records.  To the extent any attempt to obtain records is unsuccessful, the claims file should contain documentation of any attempts made.  Contact, as appropriate if identified by the Veteran, should particularly be made with the St. Joseph's Mercy Care Services of Atlanta, Georgia, 424 Decatur Street, Atlanta, Georgia, Zip Code 30312, and/or the Mercy Care Services Clinic at St. Luke's, 420 Courtland Street, N.E., Atlanta, Georgia, 30308, for the purpose of obtaining any records with regard to the Veteran at those facilities.  Again, if these organizations should be identified by the Veteran, appropriate release forms should be solicited.  To the extent there is an attempt to obtain any records that is unsuccessful, the claims file should contain documentation of any attempts made.  

3.  After completing any additional notification and/or development action deemed warranted by the record, if deemed advisable based on any additional records obtained, the Veteran should be scheduled for an examination by a physician with proper expertise for the purpose of determining whether or not he has carpal tunnel syndrome and, if so, the examiner should opine as to the etiology of the claimed carpal tunnel syndrome.  The claims file must be made available to and reviewed by the examiner.  Any studies deemed necessary should be performed.  The examiner should apply the standard of whether it is at least as likely as not (that is, to at least a 50/50 degree of probability) that the claimed carpal tunnel syndrome is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (that is, less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so state in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiological opinion without resort to speculation, the physician should state whether the inability to provide a definitive opinion is due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's carpal tunnel syndrome, if present.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Thereafter, the AMC/RO should consider all the evidence of record and readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and be given an appropriate period of time in which to respond.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  Thereafter, the case should be returned to the Board, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





